Allowable Subject Matter
Claim(s) 1-20 and 22 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention comprises a point of sale (POS) system and method that performs object recognition on an image of an object captured by the camera and determine whether or not the recognized object is a commodity corresponding to the acquired commodity data. The closest prior art, Kim et al. (US 2012/0284132 A1 – hereinafter “Kim”) shows a similar system which also includes that uses object detection to resolve the problems that may occur when the user of the shopping cart loads a product other than the product read by the barcode reader in the shopping cart intentionally or by mistake.
However, Kim fails to disclose “and after the message is displayed, when another object is placed in the shopping cart, perform object recognition on an image of the other object captured by the camera, and determine whether the recognized object is the registered commodity, and upon determining that the recognized object is the registered commodity, issue a request for cancelling the display of the message.”  These features have been added to independent claims 1, 11, and 22; therefore, rendering them allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ross Varndell/Primary Examiner, Art Unit 2666